Herrick, J.:
There was sufficient evidence to sustain the finding of the jury that Mary Margaret Scully was a minor at the time she executed the conveyance to her father, so that the only questions for us to consider are, whether such conveyance. was ratified after the minor attained her majority, and whether such conveyance was disavowed in due time.
It is a general rule that a conveyance hy an infant is valid until it is avoided by him after arriving at full age, and that he is entitled to exercise his right of avoidance at any time within the term of the Statute of Limitations after his majority. It has been held that mere delay in taking advantage of this privilege will not work a waiver or a ratification, and that ratification is a matter of intention and will not be inferred by a bare recognition of or a silent acquiescence in it, for any time less than the period of statutory limitation. (10 Am. & Eng. Ency. of Law, 649; Voorhies v. Voorhies, 24 Barb. 150; McMurray v. McMurray, 66 N. Y. 175; Green v. Green, 69 id. 553; Foley v. Mutual Life Ins. Co., 64 Hun, 63.)
While the acts of an infant after becoming of age may be such as to warrant an inference that he or she intended to ratify the act done during minority, still the inference to 'be drawn from such acts depends upon surrounding circumstances, and the inference to be drawn from the act of a stranger in blood in permitting his grantee, Avitliout objection, to - go on and make expenditures for the benefit and improvement of the granted premises, is different it seems to me from the inference to be drawn from the mere acquiescence of a daughter in the expenditures made by her father upon the premises inhabited by him, which seem to be the customary expenditures in keeping a homestead in habitable condition and in a state of good repair. No hostile inference - should be drawn from the fact that the child permitted the father to occupy the homestead during his lifetime, Avithout asserting her OAvnership.
The question is one of fact, and the jury have passed upon it in *620this case, and I can see no reason for reaching a different conclusion from the one they did.
While a long period has elapsed from the time of the conveyance to its disaffirmance, yet that act of disaffirmance was-made within the statutory period of limitations, and within a reasonable time after the death of the father.
The judgment should be affirmed, with costs.
All concurred, except Putnam, J., dissenting, and Landon, J., not voting.